Citation Nr: 1021668	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as due to the Veteran's service-connected low back 
strain.

2.  Entitlement to service connection for a right shoulder 
disability, to include as due to the Veteran's service-
connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Seattle, Washington.  The RO in Reno, Nevada 
currently holds jurisdiction over the claims.  This matter 
was remanded in October 2009 for further development. 

The Veteran appeared at an August 2009 video conference 
hearing.  A transcript is of record.

The issue of entitlement to service connection for right 
shoulder disability is addressed in the REMAND below and is 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.  The Veteran will be notified if any 
further action on his part is required.


FINDING OF FACT

A neck disability was not manifested during the Veteran's 
active duty service or for many years thereafter, arthritis 
was not manifested within the first postservice year, and the 
current neck disability is not otherwise shown to be related 
to service or proximately due to service-connected low back 
strain.



CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service nor is a neck disability proximately due to or the 
result of the Veteran's service-connected low back strain.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2007.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim of service connection on a direct and 
secondary basis, and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the appellant with additional notice in June 
2008 and August 2008, subsequent to the November 2007 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim of service connection on a direct and 
secondary basis, and the relative duties of VA and the 
claimant to obtain evidence.

While the June 2008 and August 2008 notices were not provided 
prior to the November 2007 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in a July 2008 
statement of the case (following the provision of notice in 
June 2008) and in a March 2010 supplemental statement of the 
case (following the provision of notice in June 2008 and 
August 2008).  

Overall, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009). 
  



Duty to Assist

VA has obtained VA and service treatment records (STRs); 
assisted the Veteran in obtaining evidence; afforded the 
Veteran VA examinations in October 2007, February 2009 and 
February 2010; and afforded the Veteran the opportunity to 
give testimony at a Board video conference hearing in August 
2009.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.

The Veteran's representative has argued that the February 
2010 VA Compensation and Pension (C&P) examination opinion is 
inadequate, as it relies upon an inaccurate factual history 
of the Veteran manifesting an "acute" rather than 
"chronic" low back strain.  The Board disagrees.  The VA 
examiner referred to a medical principle that an initial 
muscle strain which resolves within a short time frame does 
not result in degenerative disc disease absent injury to a 
vertebral disc, which was relevant to the question as to 
whether the current radiologic findings were degenerative or 
traumatic in nature.  The examination report specifically 
acknowledged the Veteran's history of intermittent episodes 
of back pain, on a scale of 3-4/10 severity, since his 
discharge from service.  As such, the Board finds that this 
argument has no merit.

The Board further finds that this examination report complies 
with the Board's October 2009 remand directives, and that the 
totality of VA medical opinions in this case provides 
sufficient evidence to decide the claim.  Notably, the Board 
has determined that the Veteran's reported history of neck 
injury with persistent and recurrent symptoms of disability 
since service is not credible.  As such, the Board finds no 
further need for medical examination or opinion.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



Laws and Regulations

The Veteran seeks entitlement to service connection for a 
neck disability on a direct basis or, alternatively, as 
proximately due to service-connected low back strain.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Analysis

An April 2007 VA treatment record shows the Veteran reported 
being injured in 1964 when he was lifting concrete blocks 
above his head to build a wall, feeling a tearing sensation, 
and having had chronic neck pain with an inability to abduct 
his right shoulder since the injury.

On VA examination in February 2009, the Veteran describing 
feeling a sharp pulling sensation in the right shoulder 
girdle/neck area during the alleged in service injury, but 
that these symptoms were not evaluated due to the severity of 
a low back injury.

At the August 2009 video conference hearing, the Veteran 
reported being treated at a hospital after feeling something 
on the right side of his neck after setting down some wall 
lockers.  The Veteran testified that his neck disability 
began in June 1964 and had lingered over the years.  He 
further testified that he never really knew that he had a 
cervical disability until after he underwent a magnetic 
resonance imaging (MRI).  He asserted that it was not 
detected in 1964 since there were no MRI's and just X-rays at 
that time.

Unfortunately, the Board finds that the Veteran's allegations 
of inservice injury with persistent and recurrent symptoms of 
neck pain since service are not credible, as these current 
allegations are not consistent or reliable when viewed 
against the entire evidentiary record.

For example, the Veteran's STRs are silent for any complaints 
of, treatments of, or diagnosis of a neck or right shoulder 
disability.  The Veteran did incur injury to the low back 
area in June 1964 after lifting a heavy object at work, 
resulting in 24 days of hospitalization over two separate 
time periods.  All findings pertained to the lumbar spine 
region, and these records do not reflect any lay or medical 
evidence of right shoulder or neck abnormality.  As a result 
of low back strain, the Veteran was placed on temporary 
profiles.

At the time of his September 1969 separation examination, the 
Veteran reported a history of back trouble, but specifically 
denied a history of a "PAINFUL OR 'TRICK' SHOULDER."  He 
further described his present health, in his own words, as 
follows: "Good health.  I have had some trouble with my back 
since I injured it."  Clinical examination demonstrated 
normal strength and range of motion of the upper extremities 
as well as a normal clinical evaluation of the spine. 

Overall, the Veteran's STRs provide strong evidence against 
this claim, failing to reflect injury or symptomatology 
involving his right shoulder and/or neck.  

Notably, the September 1969 clinical findings of normal 
strength and range of motion of the upper extremities 
contradict the Veteran's current assertions that he was 
unable to abduct his shoulder more than 90 degrees since the 
alleged in service lifting injury.  Furthermore, the 
Veteran's own statements in service denying a history of a 
painful or trick right shoulder completely contradict his 
current assertions.

As a general matter, the Veteran's statements on his 
separation examination are entitled to great probative weight 
as they were made contemporaneous in time to the events in 
question.  Furthermore, they bear an indicia of reliability 
as they were made in the context of seeking a proper 
evaluation of his then state of physical fitness.  See 
Lilly's An Introduction to the Law of Evidence, 2nd Ed. 
(1987), pp. 245- 46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

Postservice, the Veteran appeared at an RO hearing in August 
1974 wherein he described his in service lifting injury as 
resulting in a tear of his back and persistent low back pain 
thereafter.  The Veteran did not suggest incurring injury to 
the right shoulder and/or neck, or report any pertinent 
symptomatology.

On his initial VA C&P examination in September 1974, the 
Veteran again reported a lifting injury in service which 
resulted in a sensation of a "tear in his back."  The 
Veteran also reported multiple symptoms involving his legs, 
knees, feet and headaches but did not voice any complaints 
regarding his right shoulder and/or neck.  His post service 
employment included cabinet making, clerical worker and 
maintenance man.  Examination did not disclose any right 
shoulder or neck abnormality.

Overall, the Veteran's initial post service statements 
reporting an in service injury to the low back region are 
consistent with the STRs.  His current assertions of in 
service injury that occurred in the right shoulder/neck 
region are not consistent with the STRs or his prior 
statements contemporaneous to his discharge from service.  
Furthermore, the Veteran's occupation as a cabinet maker is 
not consistent with his current assertions of a right 
shoulder disability being manifested by an inability to 
abduct the shoulder greater than 90 degrees since service.

Overall, the postservice evidentiary record first reflects 
the Veteran's report of right shoulder and neck pain in 2007, 
which is approximately 38 years following his discharge from 
service and 43 years following the alleged injury.  This time 
factor alone subjects the current allegations to inaccuracies 
based upon recollection of events which occurred many, many 
years ago.

The Board further notes that medical opinion of record, dated 
February 2009, indicated that it was "not conceivable" that 
the Veteran could have incurred right shoulder rotator cuff 
injuries to the suprasinatus and infraspinatus tendons in 
1964 and not sought any treatment for more than 40 years.

In totality, the Veteran's own statements regarding injury 
and symptomatology in service are contradictory and 
inconsistent.  The Board finds that the Veteran's statements 
contemporaneous in time to service and immediately 
thereafter, which specifically denied any right shoulder 
disability upon separation and reported the injury as 
occurring in the low back region, to be consistent with the 
entire evidentiary record and more reliable testimony in this 
case.  His current assertions, which contradict prior 
statements and are made decades after the events in question, 
are not deemed reliable or persuasive in light of the entire 
evidentiary record.  This significant disparity of the 
Veteran's statements, overall, impeaches the reliability of 
all of his testimony including the alleged neck injury and 
symptomatology.

Thus, the Board finds that the most credible lay evidence 
demonstrates that the Veteran did not incur injury to the 
right shoulder and neck area as claimed, and has not 
experienced persistent and/or recurrent symptoms of right 
shoulder and/or neck pain since service.

With respect to the postservice medical evidence, the Veteran 
was first evaluated for right shoulder and neck pain in April 
2007, which is a factor for consideration in this claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

The post service medical record does include an April 2008 
primary care note which provided the following assessment:

ROTATOR CUFF TEARS:  WILL REFER TO ORTHO FOR 
EVAL.  IN MY OPINION, THE TEARS OF THE 
INFRASPINATUS AND S[UP]RASPINATOUS TENDONS AND 
RIGHT ACROMIOCLAVICULAR DJD ARE MORE LIKELY 
THAN NOT RELATED TO HIS MILITARY SERVICE AND 
PROBABLY OCCURRED AT THE SAME TIME AS HIS LOW 
BACK PAIN/STRAIN AS A DIRECT RESULT OF HIS 
ACTIVE DUTY.

...
NECK PAIN: ADD LORTAB 5.  IN MY OPINION, THE 
DJD/SPOINDYLOSIS [SIC] OF C SPINE IS AT LEAST 
AS LIKELY AS NOT RELATED TO HIS ACTIVE DUTY AND 
PROABABLY [SIC] WAS INCURRED AT THE SAME TIEM 
[SIC] ANS [SIC] HIS CHRONIC LBP.

When the Veteran was afforded a VA examination in October 
2007, he reported developing neck pain in the early 1960's, 
but did not require medical treatment until 2007.  After 
interviewing and examining the Veteran, and after reviewing 
the claims file, the VA examiner diagnosed age-related 
degenerative disc disease, and degenerative spondylosis C5, 
C6.  The VA examiner noted that a June 2007 MRI of the 
Veteran's cervical spine showed age-related diffuse loss of 
normal signal in the cervical intervertebral disc consistent 
with disc desiccation.  Based on the physical findings, the 
Veteran's history, the bases of complaints or treatment 
involving the Veteran's neck disability during service, and 
the MRI reports showing age-related changes, the VA examiner 
opined than it is less likely as not that the cervical neck 
disability is caused by or the result of the Veteran's low 
back service-connected injury.

The Veteran was afforded a VA examination in February 2009.  
After reviewing the Veteran's claims file, and after 
interviewing and examining the Veteran, the VA examiner 
diagnosed degenerative disc disease and degenerative joint 
disease (DJD) of the cervical spine.  The VA examiner opined 
that it was less likely than not that any current cervical 
spine disability is casually related to any in-service event.  
The VA examiner reasoned that this opinion was based upon the 
length of time between the in-service incident and the first 
evidence of treatment as well as the "wear and tear" nature 
of the current radiographic findings.

The Veteran was afforded another VA examination in February 
2010.  After reviewing the Veteran's claims file, and after 
interviewing and examining the Veteran, the VA examiner 
opined that the Veteran's cervical spine disability is less 
likely as not due to his lumbar spine disability.  The VA 
examiner noted that the 1974 VA examination showed that 
lumbar spine strain had resolved.  The VA examiner stated 
that it is more likely than not that his current pain and 
lesser range of motion is from age-related osteoarthrosis and 
compounded by his chronic thoracic spine kyphosis.  It was 
further stated that usually a muscle strain will typically 
heal within two-month time frame unless the injury included a 
vertebral disk, and that a muscle strain will not induce 
degenerative disk disease.  It was noted that this X-ray of 
the neck and lumbar spine revealed moderate multifacet 
arthropathy, and revealed osteopenia, which is an age-related 
condition.

In evaluating statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

With respect to a direct service incurrence theory, the Board 
finds that the October 2007, February 2009 and February 2010 
VA C&P examiner opinions hold considerably greater weight 
than the clinical assessment provided in April 2008.  These 
examiners reviewed the entire claims folder, which included 
STRs documenting the low back injury in 1964 which allegedly 
resulted in injury to the right shoulder and neck.  In 
addition to the lack of documented injury and first instance 
of treatment, these examiners concluded that the current 
cervical findings were consistent a disability that is "wear 
and tear" and/or age-related.  The Board finds no factual 
inaccuracies in these reports.

On the other hand, the April 2008 clinical assessment appears 
to be based on the Veteran's allegations of injury to the 
right shoulder and neck area in service as well as an alleged 
history of recurrent neck pain and inability to abduct the 
right shoulder past 90 degrees since service.  The Board has 
rejected this alleged factual history, lessening the 
probative value of the examiner's conclusions.  Reonal5 Vet. 
App. At 461.  The lack of STR review by this clinician is 
also significant, as the Veteran specifically denied a 
history of a painful or trick right shoulder upon separation 
from service and the February 2009 VA examiner found that the 
Veteran's allegations of such an injury without treatment for 
decades were inconceivable on a medical basis.

Furthermore, this examiner offers no supporting rationale for 
the conclusion and further uses the term "possibly" which 
provides a speculative aspect to the opinion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007). 

With respect to a secondary service connection theory, the 
February 2010 VA examiner opined that it is more likely than 
not that the Veteran's current pain and lesser range of 
motion is from age-related osteoarthrosis and compounded by 
his chronic thoracic spine kyphosis, and having nothing to do 
with a low back muscle strain which is not responsible for 
degenerative disk disease.  There is no contrary opinion.

The Board does note that the Veteran is service-connected for 
low back stain, and the current regulatory criteria for 
evaluating low back strain evaluate the lumbar and thoracic 
spines as one spinal segment, referred to as thoracolumbar 
spine.  See 38 C.F.R. § 4.71a.  The Veteran's X-ray 
examinations of the thoracic spine demonstrate spondylosis 
with slight accentuation of dorsal kyphosis.  As indicated 
above, the February 2009 and February 2010 VA examiner found 
that the Veteran's X-ray changes were age-related in origin.  
These examiners also found that the Veteran's low back strain 
did not result in muscle spasm, localized tenderness or 
guarding severe enough to result in the kyphosis.  As such, 
the kyphosis is not deemed of service-connected origin.

The Board has also considered the Veteran's own personal 
opinions.  Determining the etiology of a neck disability 
generally requires medical knowledge.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (2007).  As indicated above, the 
Veteran's allegations of inservice injury followed by 
persistent and recurrent symptoms of disability are not 
deemed credible.  To the extent his personal opinion as to 
etiology holds any probative value, it is greatly outweighed 
by the medical examiner opinions of record which rely upon 
greater expertise and training to speak to the issues at 
hand.

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.


ORDER

Entitlement to service connection for a neck disability, to 
include as due to the Veteran's service-connected low back 
strain, is denied.




REMAND

The other issue before the Board is entitlement to service 
connection for a right shoulder disability, to include as due 
to the Veteran's service-connected low back strain.  In the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance. While the Veteran was afforded 
a VA examination in February 2010, the VA examiner did not 
provide an opinion as to whether the Veteran's current right 
shoulder disability is aggravated by, proximately due to, or 
the result of the Veteran's service-connected low back 
strain.  

Accordingly, the case is REMANDED for the following actions:

1.  If possible, return the claims file 
to the VA examiner who examined the 
Veteran in February 2010.  Otherwise, 
request an opinion from an appropriate VA 
examiner.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review is accomplished.  

The examiner is requested to provide 
opinion as to whether it is at least as 
likely as not (probability of 50 % or 
more) that the Veteran's current right 
shoulder disability is aggravated by, 
proximately due to, or the result of the 
Veteran's service-connected low back 
strain.  A rationale should be provided 
for any opinion offered.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to service 
connection for right shoulder disability, 
to include as due to the Veteran's 
service-connected low back strain.  The 
RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


